1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10   WESLEY BRUCE HOLDEN,                            Case No. 2:-19-cv-01525-WBS-EFB
                                                     (Removed from Sacramento County Superior
11                Plaintiff,                         Court, Case No 34-2019-00259489)
12         v.                                        ORDER CONTINUING STATUS
                                                     CONFERENCE DATE
13   COSTCO WHOLESALE CORPORATION,
     and DOES 1 TO 25,
14
                  Defendants.
15

16
                                              ORDER
17
           The Court, having read and considered the Stipulation to continue the status
18
     conference date currently set for April 13, 2020, and good cause appearing therefore,
19
     rules as follows:
20
           IT IS HEREBY ORDERED THAT the status conference set for April 13, 2020
21
     at 1:30 pm is continued to August 3, 2020 at 1:30 pm. A joint status report shall be
22
     filed no later than July 20, 2020.
23
           IT IS SO ORDERED.
24
     Dated: April 2, 2020
25

26
27

28


                          1[PROPOSED] ORDER CONTINUING STATUS CONFERENCE DATE
